FULMER, Judge.
Walter Corse appeals from the. trial court’s order modifying the conditions of his community control. We affirm the finding of a willful violation but reverse the modification order.
After hearing testimony regarding a violation of community control, the trial court found Corse to be in violation but did not revoke his community control. Instead, the trial court imposed 364 days of county jail as an additional condition of community control and specifically ordered that there be no credit for time served. We agree with Corse that this modification was illegal because the trial court was required to grant credit for all time served since Corse’s original arrest for the instant offenses. See Hyatt v. State, 605 So.2d 957, 958 (Fla. 2d DCA 1992). We reject the contention that Corse validly waived his right to credit for time served.
Reversed and remanded for Corse’s jail term to be properly credited.
SILBERMAN and COVINGTON, JJ., Concur.